Matter of Hultay v Mei Wu-Stanton (2016 NY Slip Op 06772)





Matter of Hultay v Mei Wu-Stanton


2016 NY Slip Op 06772


Decided on October 18, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2016

Sweeny, J.P., Renwick, Webber, Gesmer, JJ.


312771/12 1786 1785

[*1]In re Barbara Hultay, on behalf of Ronald Staton, Petitioner-Appellant,
vMei Wu-Stanton, Respondent-Respondent.


Cohen Clair Lans Greifer Thorpe & Rottenstreich LLP, New York (Jad Greifer of counsel), for appellant.
Storch Amini & Munves PC, New York (Steven G. Storch of counsel), for respondent.

Appeals from amended order, Supreme Court, New York County (Laura E. Drager, J.), entered February 4, 2016, and order, same court and Justice, entered February 17, 2016, unanimously dismissed, without costs.
Counsel for both parties agree that the proceeding has abated due to Ronald Stanton's death (see  CPLR 1015[a]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 18, 2016
CLERK